DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 in the reply filed on 2022 April 20 is acknowledged. The election of Group I is considered to be without traverse because the examiner agrees that claims 30-42 are drawn to the elected invention.
It is noted that the illustrated embodiment of Species 1 does not show any specifics regarding an inlet nor an outlet, and that claim 30 is directed to Species 1 because of the limitation “at least one of the heat exchange chamber…”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 30 recites the limitation “comprising a flexible material configured to facilitate variable gas flow rates therethrough such that respective diameters of the heat exchange chamber, the at least one inlet, or the at least one outlet increase of decrease in response to at least one of changes in pressure or changes in one or more operating conditions to maintain a desired flow condition”. While the specification does disclose that the flexible material may be a vinyl or plastic tarp-like material, there is no discussion of how said material would be structurally configured such that it can performed the claimed function. The structural limitations of claim 30, recited using “configured to” functional language, are not sufficiently described in the written description, i.e., the specification does not disclose the structural features which correspond to the claimed functional language. Therefore, claim 30 fails to comply with the written description requirement.
Claim 31 recites the limitation “configured to at least one of flex or deform to modulate a gas flow rate or other operating parameter of the system”. While the specification does disclose that the flexible material may be a vinyl or plastic tarp-like material, there is no discussion of how said material would be structurally configured such that it can perform the claimed function. The structural limitations of claim 31, recited using “configured to” functional language, are not sufficiently described in the written description, i.e., the specification does not disclose the structural features which correspond to the claimed functional language. Therefore, claim 31 fails to comply with the written description requirement.
Claim 34 recites the limitation “is further configured to be collapsible to at least one of provide for efficient storage or to achieve certain flight conditions”. While the specification does disclose that the flexible material may be a vinyl or plastic tarp-like material, there is no discussion of how said material would be structurally configured such that it can perform the claimed function. The structural limitations of claim 34, recited using “configured to” functional language, are not sufficiently described in the written description, i.e., the specification does not disclose the structural features which correspond to the claimed functional language. Therefore, claim 34 fails to comply with the written description requirement.
Claims 32-33 and 35-42 are rejected for depending upon a previously rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “comprising a flexible material configured to facilitate variable gas flow rates therethrough such that respective diameters of the heat exchange chamber, the at least one inlet, or the at least one outlet increase of decrease in response to at least one of changes in pressure or changes in one or more operating conditions to maintain a desired flow condition”. While the specification does disclose that the flexible material may be a vinyl or plastic tarp-like material, there is no discussion of how said material would be structurally configured such that it can performed the claimed function. The structural limitations of claim 30, recited using “configured to” functional language, are not sufficiently described in the written description, i.e., the specification does not disclose the structural features which correspond to the claimed functional language. Therefore, one of ordinary skill could not be reasonably certain of the metes and bounds of the claimed structure.
Claim 30 recites the limitation “in response to at least one of changes in pressure or changes in one or more other operating conditions to maintain a desired flow condition” which renders the claim indefinite because one of ordinary skill in the art would not be reasonably certain of the range of operating conditions known by the inventors and/or intended by the inventors to be encompassed by the claimed invention.
Claim 31 recites the limitation “configured to at least one of flex or deform to modulate a gas flow rate or other operating parameter of the system”. While the specification does disclose that the flexible material may be a vinyl or plastic tarp-like material, there is no discussion of how said material would be structurally configured such that it can perform the claimed function. The structural limitations of claim 31, recited using “configured to” functional language, are not sufficiently described in the written description, i.e., the specification does not disclose the structural features which correspond to the claimed functional language. Therefore, one of ordinary skill could not be reasonably certain of the metes and bounds of the claimed structure.
Claim 31 recites the limitation “to modulate a gas flow rate or other operating parameter of the system” which renders the claim indefinite because one of ordinary skill in the art would not be reasonably certain of the range of operating parameters known by the inventors and/or intended by the inventors to be encompassed by the claimed invention.
Claim 32 recites the limitation “the flexible material comprises at least one of a vinyl or plastic tarp-like material” which renders the claim indefinite. The term “tarp-like” is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill would not be reasonably certain of the range of vinyl and plastic materials which the inventors consider “tarp-like”, i.e., they would not be reasonably certain of the structural line between a material which is “tarp-like” versus not “tarp-like”.
Claim 34 recites the limitation “is further configured to be collapsible to at least one of provide for efficient storage or to achieve certain flight conditions”. While the specification does disclose that the flexible material may be a vinyl or plastic tarp-like material, there is no discussion of how said material would be structurally configured such that it can perform the claimed function. The structural limitations of claim 34, recited using “configured to” functional language, are not sufficiently described in the written description, i.e., the specification does not disclose the structural features which correspond to the claimed functional language. Therefore, one of ordinary skill could not be reasonably certain of the metes and bounds of the claimed structure.
Claims 38 and 41 recite the limitation “comprises the flexible material such that the heat exchange chamber is collapsible” which renders the claims indefinite. It is unclear if/how the chamber merely comprising the flexible material would provide the ability for the heat exchange chamber to be collapsible. Furthermore, since the flexible material is merely disclosed as being a vinyl or plastic tarp-like material, it is unclear what material would or would not necessarily provide the claimed function.
Claims 33, 35-37, 39-40, and 42 are rejected for depending upon a previously rejected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference provides examples of heat exchangers utilizing flexible materials such as vinyl and plastic similar to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763